NOT PRECEDENTIAL



      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                     No. 10-1734
                    _____________

          UNITED STATES OF AMERICA

                           v.

                PHILLIP PARROTT,
               a/k/a Termaine Womack
               a/k/a Anthony Womack

                 PHILLIP PARROTT,
                              Appellant
                  ______________

   On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
         District Court No. 2-09-cr-00245-001
   District Judge: The Honorable R. Barclay Surrick
                    ______________

   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  November 8, 2011

Before: SCIRICA, SMITH, and JORDAN, Circuit Judges

              (Filed: November 10, 2011)

               _____________________

                      OPINION
               _____________________



                           1
SMITH, Circuit Judge.

       Phillip Parrott (“Defendant”) is appealing the District Court’s denial of his motion

to suppress the shotgun that the police found in his home at the time of his arrest because

the search allegedly violated his Fourth Amendment rights. 1 We will affirm.

       At approximately 1:30 a.m. on November 30, 2008, Philadelphia Police Officers

Janeen Jones and Louis Pacell responded to a call that there was a man with a gun on the

3600 block of North Bouvier Street in Philadelphia. While en route, the officers received

another call that shots had been fired at the aforementioned location. After arriving at the

3600 block, the officers saw a man holding a sawed-off shotgun. The man ran into the

house located at 3631 North Bouvier Street (the “house”) with the gun, and the officers

established a perimeter and waited for back up.

       A woman — who was later determined to be Monique Parrott, Defendant’s wife

(“Mrs. Parrott”) — leaned out of a window in the house and asked the officers what was

happening. The officers told her that a man ran into the house. Although Mrs. Parrott

initially denied that a man entered the house, later she told the officers that somebody

whom she did not know entered the house and ran out the backdoor. Pacell, who was

watching the rear of the house, had not seen anyone leave through the back door. Mrs.

Parrott eventually exited the house along with two adult males and three juveniles. None

of these individuals had a gun.      Mrs. Parrott falsely told the officers that nobody



1
 On November 20, 2009, the District Court denied Defendant’s motion to suppress. On
March 4, 2010, the District Court also denied Defendant’s post-trial motion for a
                                             2
remained inside the house.

       Shortly thereafter, Defendant appeared at the top of the staircase inside the house.

Jones and Pacell recognized Defendant as the man they saw earlier holding the shotgun.

Other officers handcuffed Defendant in the house and led him outside. Defendant did not

have a gun.

       After the officers took Defendant into custody, Jones and other officers entered the

house to conduct a safety sweep of the premises. Jones cleared the first floor while the

other officers cleared the second floor. Jones then proceeded to clear the basement, and,

during this sweep, her foot struck an object that was underneath a blanket on the concrete

floor. The object made a metallic sound as it struck the concrete, and it had the weight

and length of the gun she had seen Defendant holding earlier. Jones lifted the blanket

and saw the same gun.

       Prior to trial, Defendant moved to suppress the gun based on alleged violations of

his Fourth Amendment rights. The District Court denied Defendant’s motion to suppress

the gun, finding that the search was justified by the exigent circumstances and protective

sweep exceptions to the warrant requirement. Defendant, who was previously convicted

of a felony, was tried before a jury, convicted of possessing a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(e), and sentenced to 262 months in prison. Defendant

appealed. 2


judgment of acquittal under Fed. R. Crim. P. 29, or in the alternative, a new trial under
Rule 33, which was premised on suppressing the gun.
2
  The District Court had subject matter jurisdiction under 18 U.S.C. § 3231. We have
appellate jurisdiction under 28 U.S.C. § 1291.
                                            3
       We review a District Court’s denial of a suppression motion for clear error as to

the underlying facts, but we conduct a plenary review as to its legality with respect to the

District Court’s properly found facts. See United States v. Coles, 437 F.3d 361, 365 (3d

Cir. 2006) (citing United States v. Givan, 320 F.3d 452, 458 (3d Cir. 2003)).

       Although the search of a home is presumptively unreasonable under the Fourth

Amendment, a warrantless search and seizure is reasonable if probable cause and exigent

circumstances exist.    See Kirk v. Louisiana, 536 U.S. 635, 638 (2002).            Exigent

circumstances are found where “the need for effective law enforcement trumps the right

of privacy and the requirement of a search warrant.” Coles, 437 F.3d at 366 (citing

Warden v. Hayden, 387 U.S. 294, 298-99 (1967)). “Examples of exigent circumstances

include, but are not limited to, hot pursuit of a suspected felon, the possibility that

evidence may be removed or destroyed, and danger to the lives of officers or others.” Id.

Courts must review the totality of the circumstances to determine whether the law

enforcement officers had an objectively reasonable basis for believing that exigent

circumstances existed at the time of the search. Brigham City v. Stuart, 547 U.S. 398,

403-04 (2006).

       Here, the officers had probable cause and an objectively reasonable basis for

believing that exigent circumstances existed at the time that they searched the house. 3

The officers’ belief was based on a number of facts, including: the missing shotgun that

had been taken into the house; the report of shots being fired and the reasonable inference


3
  Because we hold that the officers’ search was valid under the exigent circumstances
exception to the Fourth Amendment, we need not reach the protective sweep analysis.
                                             4
that the person who ran into the house with a gun was the shooter; Mrs. Parrott’s false

statements regarding the number of people in the house; and the officers’ reasonable

belief that if somebody remained inside the house, that person might attempt to hide,

destroy or remove the shotgun, or use it against the officers. 4       The District Court

conducted a hearing on Defendant’s motion to suppress and rendered a well-reasoned

written decision denying the motion.

      Accordingly, we will affirm.




4
  Defendant also argues that the trial testimony of Pacell, who wasn’t called to testify at
the suppression hearing, contradicted the suppression hearing testimony of Jones and
required a reversal of the District Court’s finding that Jones was credible. The District
Court did not err in crediting Jones’s testimony because the alleged inconsistencies
related to peripheral matters that were not material to the suppression ruling.
                                            5